 294305 NLRB No. 31DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2All dates are in 1989.3The instant representation case had been consolidated for hearingwith unfair labor practice Cases 29±CA±14349 et al. At the close
of the hearing, the judge severed this case.4The Employer has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.5In agreeing with the judge that the Petitioner's initiation fee re-duction offer was lawful, we do not rely on his discussion of Cata-ract, Inc., 274 NLRB 741 (1985), a case we find factually distin-guishable. Rather, we rely on NLRB v. Semco Printing Center, 721F.2d 886 (2d Cir. 1983), in which the court affirmed the Board's
decision that the union's conduct was not objectionable even where
it specifically excluded certain employees from the meetings in
which the promise of a fee waiver was made, because such exclu-
sion did not effectively exclude those employees from participation
in the offer.6414 U.S. 270 (1973).7280 NLRB 1394 (1986), affd. 815 F.2d 934 (3d Cir. 1987), cert.denied 484 U.S. 925 (1987).8The authorization cards state:I hereby designate [the Union] as my collective bargaining rep-resentative, hereby revoking any and all applications for mem-bership or collective bargaining authorizations which I may haveheretofore given any labor organization or anyone else.Some of the cards contained the following additional language:I understand that if enough cards are signed the Union may seek
and become the collective bargaining agent at the plant without
an election.9The judge rejected employee Barry Zippelius' testimony thatUnion Business Agent Sylvester Needham advised him in May or
June that ``if [he] would cooperate with [Needham] and help get the
other guys to join to the union [sic], that [Needham] could help
[him] out with the initiation fees.'' In part, the judge reasoned that
it was ``unlikely that the subject of initiation fees would be intro-
duced by a union at the outset of an organizational drive.'' He noted
that the Court, in Savair, recognized that the subject of initiation fees
is an impediment to a union in organizing. Despite the absence of
a demeanor-based credibility resolution as to this part of Zippelius'
testimony, we find that the preponderance of evidence supports the
judge's rejection of it. We note that Zippelius' testimony about other
conversations is imprecise and unreliable, and that the judge gen-
erally credited Needham, who denied telling employees that the initi-
ation fees would be reduced if they joined the Union and the Union
won the election. Needham also testified that he did not speak to
Zippelius concerning the reduction in initiation fees, that the reduced
initiation fee offer was first made to employees late in the campaign,
after the Union filed the election petition and ceased soliciting au-
thorization cards, and that under the Union's policy, employees
could not join until 30 days after the Union was certified as their
collective-bargaining representative.10Diaz was one of two of the Employer's employees who had al-ready joined the Union and paid initiation fees in excess of the re-
duced offer while employed elsewhere.De Jana Industries, Inc. and Local 813, Inter-national Brotherhood of Teamsters, AFL±
CIO,1Petitioner. Case 29±RC±7443September 30, 1991DECISION AND CERTIFICATION OFREPRESENTATIVEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held December 22, 1989,2and the attached supple-mental report issued by Administrative Law Judge
James F. Morton on December 31, 1990, recom-
mending disposition of them3The election was con-ducted pursuant to a Stipulated Election Agreement.
After resolution of the determinative challenges, a re-
vised tally of ballots shows 9 of 14 valid votes were
cast for, and 5 against, the Petitioner.The Board has reviewed the record in light of theexceptions and briefs and adopts the judge's findings4and recommendations, and finds that a certification of
representative should be issued.5The judge found that statements made by unionagents to employees concerning the reduction or waiv-
er of union initiation fees were lawful under the stand-
ards articulated in NLRB v. Savair Mfg. Co.6andMolded Acoustical Products,7and did not constituteimproper inducements to sign authorization cards or to
join the Union.8For the reasons stated by the judge,we agree with his findings.9Additionally, although the judge did not expresslyaddress them in his decision, we find that certain state-
ments made by Needham and related in his testimony
concerning initiation fees are not objectionable by rea-
son of ambiguity, as the Employer asserts. Specifically,
in answer to a question about what he told employee
Diaz,10Needham testified (albeit not responsively):Well, like I said, when I get the [E]xcelsior listto visit, make home visits during the organiza-
tional drive, what I generally do I have a package
like with benefits ... and during the conversa-

tion I would point out to them that±-During the
organizational drive, as an incentive, what we
usually do is after, if the men vote for the union
and we won the election then, you know, there
would be a reduction in initiation fees for those
guys who were present during the organizational
drive. Any other member that comes after would
have to pay like the full initiation fee.Needham subsequently reaffirmed a portion of hispretrial affidavit that was read into the record:In checking ... Diaz' status as a member, I dis-
covered he had paid approximately $500.00 to-wards the $900.00 initiation fee while at Dono
(ph). I told him, however, that since the union
was only charging [the Employer's] employees
$500.00 as an incentive reduced from $900.00, if
they joined the union and voted for the union that
he too would not have to pay any initiation fee 295DE JANA INDUSTRIESbecause he had already paid more than $500.00 ininitiation fees while employed at Dono (ph).Another employee, Anchelowitz, who was not amember of the Union, was present while Needham
spoke with Diaz.For the reasons set forth below, we find that neitherstatement contravenes Savair. Thus, even if Needham'sfirst statement could be interpreted as extending the
offer only to employees supporting the Union during
the organizational drive, as opposed to being inter-
preted in its seeming literal sense as an offer to all em-
ployees employed during the drive regardless of their
support of the Union, the support it solicits is a vote
for the Union. Savair indicates that the employeesmust be required to make some ``outward manifesta-
tion of support,'' such as signing authorization cards or
joining the Union, and that this support is the quid pro
quo which unfairly pressures employees. This, Need-
ham's statement does not do. Further, the courts have
rejected the argument that a secret vote can be used to
pressure employees. In Molded Acoustical Products v.NLRB, 815 F.2d at 939, the court stated:The contention is that employees, faced with aperceived, albeit nonexistent, possibility that they
may forfeit the fee waiver if they do not vote for
the Union, may improperly feel compelled to vote
for Union representation. We reject this argument
for two reasons. First, we believe that such an ar-
gument greatly exaggerates the extent to which
unions and employers must maintain ``laboratory
conditions'' ... Second, we do not choose to as-

cribe the level of ignorance to employees that ac-
ceptance of this argument would necessarily re-
quire. No reasonable employee would view a vote
for Union representation in a secret ballot election
as the quid pro quo for a waiver of initiation fees.Needham's second statement, directed as it was toan employee who had joined the Union while em-
ployed elsewhere, merely indicates that Needham, in
recognition of Diaz' having already paid the Union an
amount at least the equivalent of the reduced fee, was
simply reassuring Diaz that he would not have to pay
any more initiation fees. In these circumstances, we
find that Needham was not offering, and neither Diaz
nor Anchelowitz could reasonably have believed he
was offering, Diaz reduced fees as a quid pro quo for
joining the Union; that at most Needham made thestatement in the hope of soliciting Diaz' support in the
electionÐa solicitation that under the principles of
Molded Acoustical Products cannot be said to be ob-jectionable.On the basis of all of the foregoing, we overrule theEmployer's objection and find that a certification of
representative should be issued.CERTIFICATION OF REPRESENTATIONITISCERTIFIED
that a majority of the valid ballotshave been cast for Local 813, International Brother-
hood of Teamsters, AFL±CIO and that it is the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time drivers andhelpers employed by the Employer in its solid
waste removal operations.Craig Lawrence Cohen, Esq., for the Regional DirectorStanley Israel, Esq. (Israel & Bray), of New York, NewYork, for De Jana Industries, Inc.Stuart Bochner, Esq., of New York, New York, for Team-sters Local 813.SUPPLEMENTAL REPORT ON OBJECTIONSJAMESF. MORTON, Administrative Law Judge. This casehad been consolidated for hearing with Cases 29±CA±14349,
29±CA±14352, 29±CA±14583, and 29±CA±14504. At the
conclusion of the hearing, I granted an unopposed motion to
sever this case.On February 16, 1990, the Regional Director issued a Re-port Objections and Challenges in this case and consolidated
this case with the first two of the above unfair labor practice
cases. In the Report, determinative challenges were resolved.
Thereafter, a revised tally of ballots showed that 9 of 14
valid votes were cast for Petitioner, Local 8, International
Brotherhood of Teamsters, Chauffeurs, Warehousemen and
Helpers of America, AFL±CIO, in the election which had
been held on December 22, 1989.The Report also pertained to two objections, filed by theEmployer, De Jana Industries, Inc., to conduct affecting the
results of the election. One of those objections was over-
ruled. A hearing was ordered as to the other objection. In
that objection, the Employer claimed that Petitioner had ad-
vised certain unit employees that it would waive or reduce
its initiation fee to induce them to vote for and/or sign au-
thorization cards for Petitioner.The hearing was held in Brooklyn, New York, on June 5,6, 7, and 8 and July 5, 1990. On the entire record, including
my observation of the demeanor of the witnesses, and after
due consideration of the briefs filed by the Employer and the
Petitioner, I make the followingFINDINGSOF
FACTIn support of its objection, the Employer called two wit-nesses.The first, Barry Zippelius, has worked for the Employer asa driver-loader for about 1-1/2 years; he was promoted to a
supervisory position on January 1, 1990. The Employer ad-
duced the following testimony from Zippelius in furtherance
of the arguments it advanced in its brief. Zippelius had sev-
eral conversations, beginning about September 1989, with a
short man with greyish hair and a beard and mustache who
identified himself as a representative of Petitioner. In the last
conversation with him a few days before the election,
Zippelius was asked how he intended to vote and, when he
replied that he was not interested as he did not have the
money to be laying out to the Petitioner, ``the man with the 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Various representations made by counsel at the hearing so indi-cate.2Referring to Excelsior Underwear, 156 NLRB 1236 (1966).3Zippelius had testified that Needham, in urging him during thesummer of 1989 to help organize the other employees said that he
could help Zippelius with the initiation fee. The Employer, in its
brief, did not refer to that aspect of Zippelius' testimony and it
seems unlikely that the subject of initiation fees could be introduced
by a union at the outset of an organizational drive. Savair, the Courtrecognized that the subject of initiation fees is an impediment to a
union in organizing. I reject Zippelius' testimony thereon.4815 F.2d 934 (1987).beard then said that they could do something about the initi-ation fees if [Zippelius] would vote for [Petitioner].'' That
same individual spoke with Zippelius in November 1989 and
ask him to sign a card for Petitioner; Zippelius refused. The
subject of initiation fees came up only at the last meeting de-
scribed above. Zippelius did not mention that discussion to
any of the other unit employees.The Report on Objections appears to refer to Zippelius1inits discussion of a conversation between a unit employee andtwo business agents of Petitioner. That discussion is more
detailed than the account Zippelius gave at the hearing re-
specting his conversations with business agents in late 1989.
In view of the analysis, infra, it is unnecessary to pass on
the veracity of Zippelius' testimony recounted in the pre-
ceding paragraph. Were it necessary to do so, I would find
that testimony unpersuasive.The Employer's other witness, called to support its objec-tion, was a business agent of Petitioner, Sylvester Needham.
He testified that it was after the petition in this case had been
filed and after Petitioner had ceased soliciting unit employees
to sign authorization cards that Petitioner talked to these em-
ployees about the waiver of its initiation fee. Needham testi-
fied that he first talked to the employees after he received
the Excelsior list2from the Employer which contained thenames and addresses of the unit employees. Needham talked
to all but three of the unit employees respecting the initiation
fee waiver. He testified that two other business agents were
assigned to talk to the other three employees.Needham described Petitioner's general policy as one bywhich employees do not apply for membership until after Pe-
titioner has been selected and certified as collective-bar-
gaining representative. On that point, it noted that the author-
ization cards, received in evidence in connection with the un-
fair labor practice cases being heard concurrently with this
case make no mention of the employees applying for mem-
bership in, or joining, Petitioner. Those cards simply state
that the employees have designated Petitioner to represent
them for collective-bargaining purposes. These cards were
dated 3 months before the election.The Employer contends that Petitioner's conduct runsafoul of the rule governing preelection conduct set forth in
NLRB v. Savair Mfg. Co., 414 U.S. 270 (1973). There, theCourt held that a labor organization's offer to waive initi-
ation fees for all employees who signed authorization cards
before an election impinges on the rights of employees to
freely decide whether or not they want that union to rep-
resent them. The Court reasoned that such a waiver allows
a union to buy or coerce endorsements and thereby present
a false portrait of employee support which could too readily
influence an employee to vote for representation. The Court
stated, in addition, that an employee who signed an author-
ization card in order to avoid possible liability for an initi-
ation fee may very well still feel obliged to honor the written
commitment on the card authorizing the union to be the des-
ignated representative. Further, the Court observed that a
card so obtained may be misused to taint a bargaining order
under the principle set out in NLRB v. Gissel Packing Co.,395 U.S. 575 (1968). The Court did note, however, that a
union, to induce employees to sign authorization cards, canwaive initiation fees so long as the waiver applies to employ-ees who join the union after the election as well as to those
who have signed up to join the union before an election. In
making the observation the Court stated that a union has a
legitimate interest in being concerned with the reluctance of
employees to pay out moneys to it before it had done any-
thing for them.Briefly put then, Savair holds that a union may not, to in-duce an employee to sign an authorization card or member-
ship application, offer to waive its initiation fee as a quid pro
quo. It is perfectly proper for a union, however, in soliciting
authorization cards, to waive its initiation fee in order to dis-
pel any reluctance an employee may have in voting for the
union based on the possibility that he may later have to pay
an initiation fee. See NLRB v. Whitney Museum of AmericanArt, 636 F.2d 619, 621±622 (2d Cir. 1980).The evidence put forth by the Employer does not bring theSavair rule into play. When Petitioner's representativestalked to the unit employees in December, just before the
election, about their voting for it, Petitioner was not offering
them a quid pro quo for signing authorization cards. The
card soliciting had ended some time previously.3See Dyna-Fab Corp., 270 NLRB 394 (1984).The gravamen of the Employer's aim is that Petitioner im-properly promised employees a reduction in its initiation fee
if Petitioner won the election. A Savair footnote makes itclear that a union lawfully can do this. For a further expli-
cation of the rationale that such a promise by a union is not
improper, see Molded Acoustical Products, 273 NLRB 156(1984), in which the Board emphasized the secrecy of the
Board's voting procedures. In affirming that holding, theU.S. Court of Appeals for the Third Circuit held4that no rea-sonable employee would view a vote for representation as a
quid pro quo for a waiver of initiation fees.The Employer also contends that Petitioner's waiver offerwas improper in that it was not conveyed to all unit employ-
ees. On that point, it noted that the Employer, as the object-
ing party, bears the burden of proving this contention. It has
not met that burden. The evidence discloses that Needham
spoke to all but three of the unit employees and that Peti-
tioner assigned two other representatives to talk to those
other three employees about its waiver offer. Moreover, I am
not sure that the Board would require that a waiver offer,
otherwise valid, becomes invalid because one or more unit
employees were not aware of it. In Cataract, Inc., 274NLRB 741 (1985), the Board considered whether the union
there had cured an earlier invalid waiver offer by having
clarified it at a later union meeting. It held that the attempt
to correct the error was unsuccessful because only 15 of the
employees of the unit attended the meeting. It is obvious
that, if it were improper for the union to waive its initiation
fee simply because only employees attended the meeting, the
Board could have simply sustained the objection there on 297DE JANA INDUSTRIES5Sec. 102.46 of the Board's Rules and Regulations governs the fil-ing of exceptions to this Suppplemenal Report.that point alone and that it need not have given considerationto whether the union there had corrected its earlier mistake.Based on the foregoing and the record as a whole, insofaras it pertains to this case, I find that the Employer has failed
to establish that Petitioner, in having informed employees of
a waiver of part of its intiation fee, interfered with their rightto choose freely whether or not they desired Petitioner torepresent them for purposes of collective bargaining. Accord-
ingly, it is recommended that the Board issue to Petitioner
a Certification of Representative.5